Citation Nr: 0019060	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  99-00 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than May 15, 1996 
for service connection for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1965 to 
September 1968.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a December 1997 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  The RO denied the appellant's claim for service 
connection for post-traumatic stress disorder in August 1994.  
The appellant did not file a notice of disagreement as to 
this issue and the decision is final.

2.  The appellant submitted a reopened claim for service 
connection for post-traumatic stress disorder on May 15, 
1996.


CONCLUSION OF LAW

An effective date earlier than May 15, 1996 for a grant of 
service connection for post-traumatic stress disorder, is 
legally impossible.  38 U.S.C.A. § 5110 (West 1991); 38 
C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal stems from a December 1997 decision that granted 
service connection for post-traumatic stress disorder and 
assigned an effective date of May 15, 1996.  The appellant 
has perfected an appeal as to the assigned effective date for 
the award of service connection.

The appellant contended that he sought the help of an 
accredited representative, the Disabled American Veterans, to 
reopen a claim for compensation benefits in July 1995.  He 
was assured the claim would be submitted.  He had no 
recollection of receipt of correspondence from his 
representative regarding that claim, and no recollection of 
any correspondence from the VA seeking information prior to 
July 1995.  He was told that the effective date of service 
connection would be the first day of the month following 
submission of his claim, and he trusted his accredited 
representative to submit his claim.  Therefore he should have 
an effective date of August 1, 1995.  He continued treatment 
for post-traumatic stress disorder during that time.

The appellant filed a claim for service connection for 
"mental duress" in April 1994.  On June 6, 1994 he 
submitted a claim for service connection for post-traumatic 
stress disorder.  As part of this claim, the appellant 
supplied a [redacted] address.  The RO requested evidence 
from the identified medical providers and in a letter dated 
June 23, 1994 and sent to the [redacted] address, asked the 
appellant to furnish details regarding inservice stressors.  
The stressor development letter was returned by the Post 
Office as "attempted not known."  A second letter was sent 
in July 1994 to the [redacted] address, and returned.  Upon 
the failure of the appellant to supply a response to the June 
1994 request for evidence, the claim was denied in August 
1994.  Notice of his procedural rights was sent to the [redacted] 
[redacted] address of record.  This was also returned.  All 
correspondence was copied to the appellant's representative 
of record, the American Legion.

The appellant filed a petition to reopen a claim for service 
connection for post-traumatic stress disorder that was 
received in the RO on May 15, 1996.  An [redacted] address was 
supplied.  In a December 1997 decision, service connection 
was granted and assigned an effective date of May 15, 1996 
which was the date of receipt of the claim.  The appellant 
has perfected an appeal as to the assignment of this 
effective date.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. 
§ 3.400 (1999).  Unless specifically provided otherwise, the 
effective date of an award based on a claim reopened after 
final adjudication "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 1991).  The implementing regulation clarifies this to 
mean that the effective date of an evaluation and an award of 
compensation based on a reopened claim will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400 (1999).


Finality of Prior Decision

The August 1994 decision of the RO that denied the 
appellant's claim for service connection is final.  The 
appellant did not appeal the RO's determination.  If there 
is any intent to appeal, there is an obligation to file a 
notice of disagreement and a substantive appeal after the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(1999).  The appellant was obliged to file a Notice of 
Disagreement within one year of notification of the RO's 
determination.  38 C.F.R. § 20.302 (1999).  As the appellant 
failed to respond within the one-year time limit, the August 
1994 determination is final.

The Board has considered the appellant's contention that he 
did not receive notice of the RO's request for information or 
denial of his claim.  The returned letters support his 
contention.  Time limits within which claimants are required 
to act to perfect a claim or challenge an adverse VA decision 
may be extended for good cause shown.  38 C.F.R. § 3.109 (b) 
(1999).  There is no good cause shown in the appellant's 
failure to appeal the denial of the claim.

The RO attempted to contact the appellant at the address he 
supplied within the same month that he filed his application, 
however the letter was returned.  Hyson v. Brown, 5 Vet. 
App. 262 (1993) held that, "In the normal course of events, 
it is the burden of the veteran to keep the VA apprised of 
his whereabouts.  If he does not do so, there is no burden on 
the part of the VA to turn up heaven and earth to find him.  
It is only where a file discloses other possible and 
plausible addresses that an attempt should be made to locate 
him at the alternate known address before finding abandonment 
of a previously adjudicated benefit."  No other address was 
indicated in the record until the appellant filed his 
petition to reopen the claim in May 1996.  A copy of all 
correspondence was sent to the appellant's accredited 
representative of record.  The RO had no further duty to 
attempt to find this appellant, therefore good cause is not 
shown and the August 1994 determination to deny service 
connection is final.


Effective Date

The law provides that the effective date of an award based on 
a claim reopened after final adjudication will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  May 15, 1996 is the date of receipt of the reopened 
claim for service connection for post-traumatic stress 
disorder.  No other correspondence was received from the 
appellant prior to that date and after the August 1994 
denial.

The Board has considered whether any of the medical evidence 
submitted by the appellant in support of his claim could 
serve to support an earlier effective date.  Under 38 C.F.R. 
§ 3.157(b)(1) (1999), once a formal claim for compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability was not compensable in degree, receipt of 
outpatient, hospital examination, or admission to a VA or 
uniformed services hospital will be accepted as receipt of a 
claim based on the date of the outpatient treatment, hospital 
examination, or admission to a VA or uniformed services 
hospital.  The provisions of this paragraph apply only when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment, or 
hospital admission.  Id.  In the instant case, no previous 
claim has been allowed, or disallowed as noncompensable, 
therefore although the appellant might have been receiving 
treatment at the VA Medical Center, this provision is 
inapplicable, and the date he received treatment is not 
viewed as the date of receipt of a claim and does not support 
an earlier effective date.

Furthermore, no correspondence was received from the 
appellant within one year of the August 1994 letter that 
informed him that his claim for service connection was 
denied.  If a claimant's application is incomplete, the 
claimant will be notified of the evidence necessary to 
complete the application.  If the evidence is not received 
within 1 year from the date of such notification, 
compensation may not be paid by reason of the application.  
38 C.F.R. § 3.109 (a)(1999).  Where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued 
entitlement is not furnished within one year after the date 
of request, the claim will be considered abandoned.  
38 C.F.R. § 3.158 (1999).  With abandoned claims, should the 
right to benefits be finally established, compensation based 
on such evidence shall not commence not earlier than the 
filing of the new claim.  38 C.F.R. § 3.158 (1999).  The 
evidence submitted along with the reopened claim was not 
furnished within one year of the June 1994 request.  None of 
these provisions support an effective date for service 
connection for post-traumatic stress disorder earlier than 
May 15, 1996.

The Board has considered the appellant's contention that he 
filed a petition to reopen his claim in July 1995 with the 
Disabled American Veterans organization, who failed to submit 
his claim to the VA.  This argument does not support an 
earlier effective date.  Regulations provide that a specific 
claim in the form prescribed by the Secretary of Veterans 
Affairs must be filed in order for disability benefits to be 
paid to any individual under the laws administered by the VA. 
38 U.S.C.A. §§ 5101(a); 5110 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.151 (1999).  Unless an exception provides 
otherwise, an award of VA benefits may not have an effective 
date earlier than the date the RO received the particular 
formal application for which the benefits were granted.  
5110(a) (West 1991); Washington v. Gober, 10 Vet. App. 391 
(1997).  The RO did not receive a petition to reopen the 
claim for service connection for post-traumatic stress 
disorder until May 15, 1996.  The law is clear that a claim 
must be filed.  Submission of a claim to a representative is 
not filing a claim, and the facts remain that no 
correspondence was received from the appellant or a 
representative after August 1994 until May 15, 1996.  Whether 
the Disabled American Veterans failed to file a claim with 
the RO is not an issue before the Board.  The controlling 
consideration is that the appellant was under an obligation 
to file a claim with VA, and did not.



ORDER

An effective date earlier than May 15, 1996 for a grant of 
service connection for post-traumatic stress disorder is 
denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

